Title: To John Adams from Joseph Ward, 23 March 1776
From: Ward, Joseph
To: Adams, John


     
      Sir
      Boston 23 March 1776
     
     The 17th Instant the Pirates all abandoned their Works in Boston and Charlestown and went on board their Ships, and on the 20th they burnt and destroyed the works on Castle Island. They now lye in Nantasket Road waiting for a fair wind; we keep a vigilant eye over them lest they should make an attack on some unexpected quarter. The particulars with regard to the Seige, the Stores taken, &c. you will receive from better authority, therefore it is unnecessary for me to mention them. Our Troops behaved well, and I think the flight of the British Fleet and Army before the American Arms, must have a happy and very important effect upon the great Cause we engaged in, and greatly facilitate our future operations. I wish it may stimulate the Congress to form an American Government immediately. If, after all our exertions and successes, while Providence offers us Freedom and Independence, we should receive the gloven cloven foot of George to rule here again what will posterity, what will the wise and virtuous through the World say of us? Will they not say, (and jusly) that we were fools who had an inestimable prize put into our hands but had no heart to improve it! Heaven seems now to offer us the glorious privilege, the bright preeminence above all other people, of  being the Guardians of the Rights of Mankind and the Patrons of the World. It is the fault of the United Colonies (a rare fault among men) they do not sufficiently know and feel their own strength and importance. Independence would have a great effect upon the Army, some now begin to fear that after all their fatigue and hazards in the Cause of Freedom, a compromise will take place whereby Britain may still exercise a power injurious to the Liberty Peace and Safety of America: Cut the Gordian knot, and the timid and wavering will have new feelings, trimming will be at an end, and the determined faithful friends of their Country will kindle with new ardour, and the United Colonies increase in strength and glory every hour.
     Yesterday I saw your Brother, who informed that Mrs. Adams and your Children were well.
     General Ward, on account of his declining health, has wrote his Resignation to the President of the Congress. I expect the greatest part of the Army will march for New York, or the Southern Colonies as soon as the Fleet is gone to Sea; and the Troops that remain here will be employed in fortifying the most advantageous Posts to defend the Town and harbour. I do not much expect the Enemy will make any attempts to regain possession of Boston, for I think they are sufficiently convinced that they cannot penetrate the Country in this part of America; ’tis probable they will try their fortune to the Southward and if they fail there the game will be up with them. We hear many accounts about Commissioners coming from Britain to treat with the Colonies separately, or with the Congress. Many fear we shall be duped by them, but I trust the congress is too wise to be awed by the splendor or deceived by the cunning of British Courtiers.
     I know not of one discouraging circumstance attending either our civil or military affairs in this part of the Continent. I have lately heard with pleasure that the Farmer is become an advocate for Independence.
     
      Wishing the Congress that Wisdom which is from above, I am Sir with much Respect Your most Humble Servant,
      Joseph Ward
     
    